The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 21, 2014

                                     No. 04-14-00024-CR

                                   Edward M. JOHNSON,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1998CR6320
                        Honorable Mark R. Luitjen, Judge Presiding

                                       ORDER
       On December 6, 2013, this court denied Edward M. Johnson’s pro se petition for writ of
mandamus in original proceeding number 04-13-00808-CR. In our December 11, 2013 opinion,
we explained our reasoning.
        On January 8, 2014, Appellant filed a pro se “Notice of Appeal,” and we opened appeal
number 04-14-00024-CR. Because the notice complains of this court’s denial of Johnson’s
petition for writ of mandamus, we construe it as a motion for rehearing of our December 6, 2013
order and our December 11, 2013 opinion in original proceeding 04-13-00808-CR.
       Therefore, we DIRECT the Clerk of this court to administratively close appeal number
04-14-00024-CR and file petitioner’s January 4, 2014 motion for rehearing (titled “Notice of
Appeal”) as a motion for rehearing of original proceeding number 04-13-00808-CR.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court